Citation Nr: 9928259	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-05 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Whether the June 1992 rating action wherein the RO reduced 
the evaluation for degenerative joint disease of the right 
hip and postoperative total right hip arthroplasty from 
80 percent to 70 percent was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel




INTRODUCTION

The veteran retired from active service in December 1968 
after more than 24 years of active duty.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1992 determination of the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which reduced the evaluation for total hip arthroplasty with 
degenerative joint disease from 80 to 70 percent, effective 
September 1992.

The Board notes that this case has been returned to the Board 
from the RO following a February 1997 remand.  In addition to 
outstanding medical records, the Board sought a 
contemporaneous VA examination with respect to the veteran's 
right hip disability.  The case is before the Board for final 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The record shows that the veteran was properly notified 
of the proposed reduction in evaluation in a January 1992 
letter setting forth the reasons for the reduction and given 
a 60 day period to submit evidence.

3.  The probative medical evidence shows that the veteran's 
right hip disability is manifested by pain, limitation of 
motion, weakness, and significant limitation of function.  

4.  The probative medical evidence does not show that the 
veteran's right hip disability is manifested by flail joint, 
or by painful motion or weakness to a degree that crutches 
are required for ambulation.  


CONCLUSION OF LAW

The June 1992 rating action wherein the RO reduced the 
evaluation for degenerative joint disease of the right hip 
and postoperative total right hip arthroplasty from 80 
percent to 70 percent was proper; and the criteria for an 
evaluation greater than 70 percent for degenerative joint 
disease of the right hip and postoperative total right hip 
arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.105(e), 4.71a, Diagnostic Code 
5054 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A VA discharge summary shows that the veteran underwent 
elective total hip arthroplasty of the right hip in 
October 1985 due to right hip pain with severe progressive 
degenerative joint disease.

VA inpatient treatment records show that the veteran was 
admitted in July 1998.  The October 1988 report shows that 
the veteran underwent removal of a right infected total hip 
arthroplasty in July 1988.  

The veteran's physician from Madigan Army Medical Center 
noted an absent right hip joint due to a severely infected 
prosthesis in a December 1988 letter.  The letter shows that 
the veteran was confined to a wheelchair, except for walking 
with crutches for distances less than 20 feet.  

In a March 1989 rating decision, the RO increased the 
evaluation for the veteran's right hip disability from 
30 percent to 80 percent pursuant to the criteria for flail 
joint of the hip.  

A VA inpatient treatment report shows that the veteran 
underwent a right total hip arthroplasty in June 1990.

A January 1991 rating decision shows that the veteran's right 
hip disability was evaluated.  The rating decision shows that 
paragraph 30 benefits were granted and a temporary 
100 percent evaluation was assigned from September 1990 to 
September 1991.  The rating decision also shows that the 
veteran was entitled to special monthly compensation pursuant 
to 38 C.F.R. §§ 3.350(a) and (i) for loss of use of the right 
foot and at the housebound rate.  

In a November 1991 VA examination, the veteran reported 
intermittent pain in the right hip and that he could walk up 
to three blocks at a time with the assistance of a cane.  On 
physical examination, the examiner noted that the veteran 
walked slowly with a cane.  Range of motion of the right hip 
in terms of flexion was limited to 20 degrees and abduction 
was limited to 0 degrees.  X-rays of the right hip revealed 
stable right total hip arthroplasty without evidence of 
malalignment or loosening.  The impression was status post 
right total hip replacement for severe degenerative joint 
disease.  The examiner noted surgical complications of 
osteomyelitis, deep vein thrombosis with pulmonary emboli, 
requiring filter replacement.  The examiner further noted 
that the veteran continued to have intermittent pain and 
significant functional limitations due to his right hip 
disability.  

In a January 1992 rating decision, the RO proposed to reduce 
the evaluation of the right hip to 70 percent and terminate 
special monthly compensation because he did not have painful 
motion or weakness requiring the use of crutches nor was he 
shown to have loss of use of the right lower extremity.  

The record contains a notice addressed to the veteran dated 
in January 1992 informing him of the proposed reduction for 
the right hip evaluation.  The notice shows the reasons for 
the RO's determination and informed the veteran that final 
action would not be taken for 60 days and the veteran could 
submit evidence or request a personal hearing.  

In February 1992, the veteran requested reevaluation of his 
right hip disability and requested that the RO obtain his 
current VA treatment records.  

The record contains VA medical records for the period between 
July 1990 and February 1992.  A July 1990 report shows that 
physical examination of the thigh revealed a large firm 
tender mass and tenderness along the adductors/gracilis 
muscles.  The examiner noted that the veteran ambulated 
independently with forearm crutches, flat-footed, with 20 
pounds weight-bearing on the right lower extremity.  

The report shows that muscle strength was between 3 and 3- in 
the right and between 4 and 4+ in the left lower extremity.  
The assessment was status post right total hip replacement 
with residual right lower extremity weakness and tight 
adductor musculature.  An August 1990 orthopedic report shows 
that the veteran walked with the assistance of crutches.  

In a June 1992 letter, the veteran was notified that the RO 
would reduce the evaluation for his service-connected right 
hip disability from 80 to 70 percent, effective 
September 1992.  The RO found that there was no evidence of 
painful motion or weakness requiring the use of crutches, nor 
was the veteran shown to have loss of use of the right lower 
extremity.  Entitlement to special monthly compensation was 
discontinued.  

A November 1992 VA examination report shows that the veteran 
was limited to walking 10 blocks with a cane and standing for 
30 minutes.  The veteran reported severe pain, swelling, and 
erythema when he sits in one position for a prolonged period 
of time.  The examiner diagnosed recurrent episodes of lower 
extremity swelling consistent with phlebitis.  

VA outpatient treatment records added to the file in May 1993 
show that the veteran was seen for follow-up examination in 
the orthopedic clinic.  The report shows that the veteran was 
able to walk with pain. 



A July 1993 VA inpatient report shows that the veteran 
underwent removal of the left total hip arthroplasty 
secondary to probable infection.  The report shows that the 
left hip disability progressed to severe pain requiring 
crutches and canes for three months associated with left hip 
weakness and distal thigh pain.  VA inpatient treatment 
records show that the total left hip arthroplasty was 
performed in January 1994.  

A VA orthopedic report and a physical therapy report dated in 
February 1994 show that the veteran was walking following the 
left hip revision of the total hip replacement.  A July 1994 
orthopedic report shows that the veteran was able to ambulate 
50 yards with pain.  A January 1995 orthopedic report shows 
that the veteran was playing 9 holes of golf and walking.  
Range of motion of the right hip was from 5 to 80 degrees 
without pain.  

In a March 1997 VA examination, the veteran reported that his 
hip pain was increasing, and that he had been unable to play 
golf for the past two and one-half years.  The examiner 
reported that he ambulated fairly well with the use of a 
cane.  The veteran reported that he tired easily, and had 
increased pain in both hips after walking approximately one 
block.  He also reported that he occasionally uses a walker 
at home.  

On physical examination, the examiner noted that the veteran 
walked in a hesitant antalgic fashion with the use of one 
cane.  The examiner found that the steps were slow and 
measured, that the veteran sat and rose from a chair with 
moderate difficulty, and was unable to bend over to remove 
shoes and socks.  Examination of the right hip revealed 
severely decreased range of motion.  Range of motion testing 
also showed that internal and external rotation were limited 
secondary to pain.  The impression was severe degenerative 
arthritis, status post multiple bilateral hip arthroplasties 
with resultant severe decreased range of motion.  



The veteran reported ongoing hip pain in a September 1997 VA 
examination.  He reported that he was unable to walk more 
than a block before he became fatigued, which the examiner 
opined sounded more related to the veteran's heart problems, 
rather than to the hip.  The veteran stated he believed that 
he might be able to walk between a quarter and a half mile 
just relative to his hip pain.  He reported that he could 
stand up to an hour and sit up to four hours.  He reported no 
instability or other associated problems with the hip.  

On physical examination, the examiner noted prominent scars 
over each hip, measuring 15 inches on the right.  The right 
hip scar had a prominent retraction.  The examiner noted pain 
with abduction, flexion, and internal and external rotation, 
as well as extension.  The veteran was unable to perform a 
full weight-bearing squat because of hip pain.  The 
assessment was status post total hip arthroplasties with 
ongoing discomfort secondary to multiple surgical procedures.  
The examiner noted that the veteran's walking and standing 
were restricted secondary to the post surgical changes.  The 
examiner found that the veteran was ambulatory.  

In a January 1999 VA examination, the veteran reported that 
he could not maneuver quite like before, had no hip pain, and 
did not use any aids.  He also reported that he had 
cardiovascular disease and walked between 3 and 4 blocks.  
The examiner noted he could walk about 10 steps.  On physical 
examination, the veteran walked with an even shuffle with a 
slightly wide-based gait.  He could plantar flex and take a 
couple of steps on the toes.  He could perform a partial knee 
bend and briefly take a few steps on his heels.  

On range of motion testing, the examiner found that flexion 
of the right hip was 105 degrees and that the veteran held 
the hip slightly flexed, although there was no objective hip 
flexion contracture.  The diagnosis was status post right hip 
replacement for degenerative joint disease, history of 
postoperative infections resulting in revisions.  

The examiner noted in his discussion that the veteran had a 
fair result from his bilateral hip arthroplasties.  He also 
noted that he had fairly significant cardiac disease and 
noted that per the veteran's report would not formally be 
restricted from activities such as walking or swimming.  
Because of the history of infection, the examiner opined that 
the outcome was fair rather than good because of the 
infections which had been in a state of remission for at 
least 15 years.  

Criteria

VA regulations provide for predetermination notice 
requirements with respect to reduction in evaluations and 
compensation.  Where the reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e) (1998); see also 38 U.S.C.A. 
§ 5112(b)(6) (West 1991).  The regulation further provides 
that a beneficiary will be notified at his or her latest 
address of record of the contemplated action and furnished 
detailed reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of §§ 4.40 and 4.45 
must be considered, and examination upon which evaluations 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

With respect to hip replacement, the schedular criteria 
provide a 100 percent evaluation for 1 year following 
implantation of the prosthetic replacement of the head of the 
femur or of the acetabulum.  38 C.F.R. § 4.71a, Diagnostic 
Code 5054.  

A 90 percent evaluation is warranted following implantation 
of prosthesis with painful motion or weakness such as to 
require the use of crutches.  Markedly severe residual 
weakness, pain or limitation of motion following implantation 
of prosthesis warrants an evaluation of 70 percent.  Id.  

The schedule of ratings for the musculoskeletal system also 
provide a schedular evaluation of 80 percent for flail joint 
of the hip.  38 C.F.R. § 4.71a, Diagnostic Code 5254.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
a veteran need only demonstrate an approximate balance of the 
evidence to prevail, rather than a fair preponderance of the 
evidence).

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for his right hip 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that as a result of the February 
1997 remand of the case to the RO for further development and 
adjudicative action, all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107.

Initially, the Board notes that 38 C.F.R. § 3.105(e) applies 
to the reduction of the veteran's disability evaluation from 
80 to 70 percent.  The General Counsel for VA has held that 
the regulation does not apply where there is no reduction in 
the amount of compensation payable.  VAOPGCPREC 71-91 (O.G.C. 
Prec. 71-91).  

The record discloses that the veteran was evaluated as 
100 percent disabled prior to and following the June 1992 
rating decision reducing the right hip disability evaluation.  
However, the reduction resulted in a decrease in compensation 
in light of the loss of special monthly compensation given on 
account of the loss of use of the right foot.  Accordingly, 
the regulatory procedures for rating reductions in section 
3.105 are applicable to the case at hand.  The Board further 
notes that the provisions of section 3.344 regarding 
reduction of service-connected disability evaluations that 
have become stabilized are inapplicable to the present 
circumstances.  See Lehman v. Derwinski, 1 Vet. App. 393 
(1991).

In the case at hand, the Board finds that the January 1992 
letter constitutes notice to the veteran's address of record 
of the contemplated action and the reasons therefor.  
38 C.F.R. § 3.105(e).  The record shows that the veteran 
submitted a statement within the 60 day period requesting 
reevaluation of his disability and obtaining his current VA 
medical records.  The reduction determination was set forth 
in a June 1992 rating decision and is based upon VA medical 
records and a November 1991 VA examination.  The record 
contains the June 1992 notice to the veteran of the RO's 
determination to reduce the right hip evaluation effective in 
September 1992.  The veteran perfected his appeal as to the 
June 1992 rating decision.  The Board concludes that proper 
predetermination notice was afforded to the veteran pursuant 
to section 3.105(e).  

The Board notes the current appeal involves two issues.  The 
first issue concerns the propriety of the decision to reduce 
the right hip disability evaluation from 80 percent to 
70 percent.  The second issue concerns the proper disability 
evaluation for the veteran's right hip disability.  

Following, a review of the evidence of record, the Board 
finds that the reduction of the veteran's right hip 
disability in June 1992 by the RO was proper.  The schedular 
criteria for flail joint of the hip provide an 80 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5254.  The 
medical evidence of record establishes that the veteran had a 
right hip flail joint following removal of the right hip 
prosthesis. 

The probative medical evidence shows that the veteran had his 
right hip prosthesis removed in July 1988 due to infection.  
Following this procedure, his physicians from Madigan Army 
Medical Center reported in December 1998 that he was confined 
to a wheelchair due to his absent hip joint.  The record also 
shows that he underwent right hip arthroplasty in June 1990.  
The November 1991 VA examination shows that he could walk up 
to three blocks with the assistance of a cane and shows that 
range of motion of the right hip was limited.

After 1 year following implantation of a hip prosthesis, a 
prosthesis manifested by painful motion or weakness such as 
to require the use of crutches warrants an evaluation of 
90 percent and where manifested by markedly severe residual 
weakness, pain or limitation of motion following implantation 
of prosthesis warrants an evaluation of 70 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5054.  The issue at hand 
with respect to the propriety of the reduction is whether the 
veteran's right hip flail joint following prosthetic 
implantation was manifested by residuals as to require the 
use of crutches.  The Board notes that the 90 percent 
evaluation for hip replacement is also entitled to special 
monthly compensation.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this regard, the 
ability of the veteran to ambulate and the functional 
abilities of the joint as shown on range of motion testing 
establish that evaluation of the veteran's hip disability 
pursuant to the criteria for flail joint is no longer 
warranted following the implantation of the hip prosthesis.

The Board further finds that the veteran's right hip 
disability warranted an evaluation of 70 percent pursuant to 
Diagnostic Code 5054 at the time of the RO's June 1992 
reduction.  The Board finds that the use of a cane by the 
veteran to ambulate does not meet the criteria of painful 
motion or weakness as to require the use of crutches for an 
evaluation of 90 percent.  The significant functional 
limitations due to the right hip replacement noted by the VA 
examiner in November 1991 approximate the criteria for the 
70 percent evaluation.  In this regard, the examiner 
described the veteran's hip pain as intermittent.  

The examination report shows that the veteran could ambulate 
three blocks at a time.  While the examiner noted that the 
veteran walked slowly with a cane and noted limitation of 
motion of the right hip, he also found motor strength of 4/5 
on dorsiflexion of the right foot.  The examination report 
does not show painful motion or weakness of the right hip to 
a degree as to require the use of crutches.  

The Board is cognizant of the outpatient treatment reports 
dated in July 1990 and August 1990, which show that the 
veteran required the use of crutches to ambulate.  These 
reports show examination of the veteran's disability within a 
one year period following the June 1990 implantation of the 
prosthesis.  The record discloses that the right hip 
disability was evaluated as 100 percent disabling from 
June 1990 to August 1991.  

The regulations provide that a 100 percent rating for 1 year 
following implantation of prosthesis will commence after 
initial grant of the 1-month total rating assigned under 
section 4.30 following hospital discharge.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5054, note (1).  Hence, the 
veteran's disability was correctly evaluated for the period 
encompassed by the outpatient reports dated in July and 
August 1990.  

As to the second issue, the Board finds that the residuals of 
the right total hip arthroplasty do not warrant a schedular 
evaluation greater than 70 percent.  The probative medical 
evidence does not show that the right hip disability is 
manifested by painful motion or weakness such as to require 
crutches to warrant the 90 percent evaluation.  

The veteran's representative asserted that the veteran's 
disability picture more nearly approximates the criteria 
required for the 90 percent rating.  See 38 C.F.R. § 4.7.  
The veteran's representative also emphasized that it was not 
necessary for all the individual criteria to be present as 
set forth in the rating schedule, but that findings 
sufficient to identify the disability and the level of 
impairment are to be considered.  See 38 C.F.R. § 4.21.  


The criteria for the 70 percent evaluation require markedly 
severe residual weakness, pain or limitation of motion 
following implantation of prosthesis.  The Board notes that 
the criteria for both the 70 and 90 percent evaluations are 
drafted in the disjunctive as shown by the use of the word 
"or."  Thus, the veteran need only prove the existence of any 
of the criteria to establish the higher rating.  See, e.g., 
Drosky v. Brown, 10 Vet. App. 251, 255 (1997).  

Both the 70 and 90 percent criteria use the elements of 
motion and weakness of the hip.  In the case of the 
70 percent evaluation the modifier is that the pain, 
limitation of motion, or weakness be markedly severe.  
Whereas the criteria for the 90 percent evaluation do not use 
the modifier severe, but require that the painful motion or 
weakness rise to the level such that crutches are necessary.  
The element that sets the two evaluations apart is the 
requirement that crutches be used to ambulate.  

In the case at hand, the probative medical evidence does not 
show that the severity of the veteran's right hip disability 
in terms of pain, limitation of motion, or weakness rise to 
the level that he needs crutches to ambulate.  The 
November 1992 VA examination shows that the veteran could 
walk for 10 blocks with the assistance of a cane.  

In January 1995, the VA outpatient treatment records showed 
that the veteran could walk and also showed range of motion, 
although limited, was accomplished without pain.  As noted 
above, the Board does not believe that the use of a cane is 
sufficiently analogous to the use of crutches, as 
contemplated by the schedule of ratings.

The more recent medical evidence shows that the veteran is 
still able to walk with the assistance of a cane; however, 
the disability picture is of greater severity due to the 
veteran's cardiac disease.  For example, the February 1997 VA 
examination describes the veteran's ambulation as antalgic 
and that he reported he was only able to walk one block.  

In September 1997 the examiner found that the veteran was 
ambulatory but opined that the inability to walk more than 
one block was related to heart problems.  (service-connection 
has been granted for arteriosclerotic cardiovascular disease 
with congestive heart failure, evaluated as 100 percent 
disabling).  These findings are corroborated by the VA 
examiner's findings in January 1999.  The examiner noted that 
in absence of the cardiovascular disease, the veteran would 
not formally be restricted from walking based on 
musculoskeletal examination.  For these reasons, the Board 
finds that the veteran has not met the criteria for an 
evaluation of 90 percent for his right hip disability.  

The Board notes that the veteran did require the use of 
crutches following revision of his service-connected left hip 
arthroplasty.  The January 1994 rating decision shows that 
the veteran was granted a total evaluation for the period 
between June 1993 and August 1994 for this disability.  The 
rating decision further shows that special monthly 
compensation was granted for the left hip disability. 

The Board has also considered whether another diagnostic code 
is more appropriate.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  See Butts, supra.  In this regard, the 
record does not show that the veteran's right hip disability 
is manifested by unfavorable ankylosis, flail joint, or 
nonunion of the femur.  38 C.F.R. § 4.71a, Diagnostic Codes 
5250, 5254, 5255. 

The Board has also considered whether separate disability 
evaluations with respect to a right hip disability are 
warranted in light of the multiple symptoms.  See 38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In 
this regard, the veteran's right hip disability is also 
manifested by scars, osteomyelitis, and phlebitis.  The Board 
notes that the veteran is currently separately service 
connected for claudication of the right lower extremity and 
phlebitis of the right lower extremity status post vena cava 
filter placement.  The disability evaluations for these two 
disabilities are not on appeal.  

An October 1988 VA inpatient report shows a diagnosis of 
osteomyelitis, status post right hip prosthesis removal.  The 
probative medical evidence does not show that the veteran has 
had osteomyelitis following the removal of the infected right 
hip prosthesis in July 1988.  The schedular criteria for 
osteomyelitis provide a 10 percent evaluation for inactive 
osteomyelitis, following repeated episodes, without evidence 
of active infection in the past 5 years.  Here, the record 
does not establish repeated episodes.  The probative medical 
evidence also does not establish that the right hip 
disability is manifested by tender and painful scar shown by 
objective demonstration to warrant a compensable evaluation 
under Diagnostic Code 7804.  38 C.F.R. § 4.118.

The Board has also considered the provisions of §§ 4.40 and 
4.45 and whether an increased evaluation is warranted for 
functional loss due to pain "on use or due to flare-ups."  
DeLuca, 8 Vet. App. at 206.  In this case, the diagnostic 
criteria are specifically predicated on weakness, pain, and 
limitation of motion.  Thus, the criteria take into account 
functional loss due to pain.  The Board also notes that 
granting an increased evaluation pursuant to §§ 4.40 and 4.45 
for functional loss due to pain and pursuant to the 
diagnostic criteria for hip replacement would be precluded by 
the regulation regarding the avoidance of pyramiding.  
38 C.F.R. § 4.14.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran or his counsel.  However, 
there is no regulation that provides a basis upon which to 
assign a higher evaluation with respect to the veteran's 
service-connected disability, for the reasons discussed 
herein.

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert, 1 Vet. App. at 56.  

Accordingly, the Board finds that the June 1992 rating 
decision wherein the RO reduced the evaluation for 
degenerative joint disease of the right hip and postoperative 
total right hip arthroplasty from 80 percent to 70 percent 
was proper, and that the criteria have not been met for an 
increased schedular evaluation for degenerative joint disease 
of the right hip and postoperative total right hip 
arthroplasty.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5054.


ORDER

The June 1992 rating action wherein the RO reduced the 
evaluation for degenerative joint disease of the right hip 
and postoperative total right hip arthroplasty from 80 
percent to 70 percent was proper, and an evaluation greater 
than 70 percent for degenerative joint disease of the right 
hip and postoperative total right hip arthroplasty is denied. 



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

